Citation Nr: 1224554	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  04-42 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for heart disease, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to June 1977.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for a heart condition.

The Board notes that the Veteran failed to appear for both his scheduled Decision Review Officer hearing in July 2006 and his Travel Board hearing in September 2007.  He has not requested that the hearings be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).

In February 2008, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Initially, the Board notes that in its February 2008 remand, the RO was directed to provide the Veteran with a notice letter, which fully informed him of VA's duties to notify and assist him, including the elements necessary to establish direct and secondary service connection.  The Veteran's representative has argued that the most recently issued September 2011 notice letter from the VA did not inform the Veteran of the elements necessary to establish secondary service connection.  See May 2012 Appellant's Post-Remand Brief.  However, the Board notes that the Veteran was provided with adequate notice of the elements necessary to substantiate a claim based on secondary service connection in September and October 2009 letters.  Accordingly, with regard to this issue, the Board finds that the RO substantially complied with the February 2008 remand directives.
In the February 2008 remand, the RO was also directed to afford the Veteran a VA heart examination where the examiner answered the following questions: (1) is the Veteran's heart disease at least as likely as not the result of a disease or injury in service, and (2) is the Veteran's heart disease at least as likely as not proximately due to, the result of, or increased in severity beyond the normal progression by his service-connected PTSD.  

The Veteran was afforded a VA examination in October 2011.  The examiner opined that the current severity of the Veteran's coronary artery disease was at least as likely as not solely due to the natural progression of the condition, and due to factors unrelated to the service-connected PTSD with dysthymic disorder and panic disorder without agoraphobia.  He indicated that his opinion was based on the lack of sufficient objective medical documentation to support and correlate the cardiac disease with PTSD with dysthymic disorder and panic disorder.  He also noted that the Veteran had a complex medical history, which was also complicated by a history of tobacco use.  He further that further analysis and correlation would be mere speculation.  The examiner did not opine as to whether the Veteran's heart disease was the direct result of a disease or injury in service.  In addition, the Board notes that the October 2011 examination report indicates that the Veteran's complete medical records were not available for review.  Such a review is pertinent in determining the etiology of the Veteran's current heart disease.  

For the foregoing reasons, the Board finds that the October 2011 VA examiner did not adequately adhere to the February 2008 remand directives, and his opinion is inadequate for rating purposes.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that a remand is warranted to afford the Veteran an examination that substantially complies with the Board's remand orders.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, afford the Veteran an examination to determine the etiology of his current heart disease.  The examiner should provide an opinion as to whether the Veteran's current heart disease is, at least as likely as not (50 percent probability or more), related to a disease or injury in service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current heart disease was caused or aggravated by his service-connected PTSD.

The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A complete rationale should be given for all opinions and conclusions expressed.

3.  Readjudicate the claim.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

